Case 19-12976-elf      Doc 57     Filed 02/11/20 Entered 02/11/20 09:21:38            Desc Main
                                  Document      Page 1 of 1

                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Frank Cannuli                                                    Chapter 13

                                                                        19-12976 ELF


                      Debtor(s)

        ORDER DISMISSING CHAPTER 13 CASE AND SETTING DEADLINE FOR
         APPLICATIONS FOR ALLOWANCE OF ADMINISTRATIVE EXPENSES

   AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Esq.
Standing Trustee (“the Trustee”), and after notice and hearing, it is hereby ORDERED that:

1. This chapter 13 bankruptcy case is DISMISSED.

2. Counsel for the Debtor shall file a master mailing list with the Clerk of the Bankruptcy Court if
   such has not been previously filed.

3. Any wage orders previously entered are VACATED.

4. Pursuant to 11 U.S.C. §349(b)(3), the undistributed chapter 13 plan payments in the possession of
   the Trustee shall not revest in the entity in which such property was vested immediately before the
   commencement of the case. All other property of the estate shall revest pursuant to 11 U.S.C.
   §349(b)(3).

5. All applications for allowance of administrative expenses (including applications for allowance of
   professional fees) shall be filed within twenty-one (21) days of the entry of this Order.

6. Promptly after the expiration of the time period set forth in ¶5 above, Counsel for the Debtor
   shall file either: (a) a Certification of No Response confirming that neither an objection to the
   proposed compensation nor an application for administrative expense has been filed or (2) certify
   that such applications have been filed (after which the Clerk shall schedule a hearing on all such
   applications).

7. If no Certification, as required above in Paragraph 6 has been entered on the docket
   within sixty-three (63) days of the entry of this Order, then the Standing Trustee shall: (a)
   if any applications for administrative expenses other than Debtor(s)’ Counsel’s have been
   filed, request a hearing thereon or (b) if no such applications have been filed, return the
   undistributed chapter 13 plan payments in his possession to Debtor(s) pursuant to 11 U.S.C.
   §1326(a)(2).


Date: February 11, 2020                                            _________
                                                            Hon. Judge Eric L. Frank
                                                            BANKRUPTCY JUDGE
